Silva v FC Beekman Assoc., LLC (2015 NY Slip Op 02468)





Silva v FC Beekman Assoc., LLC


2015 NY Slip Op 02468


Decided on March 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2013-06468
 (Index No. 28984/07)

[*1]Antonio Silva, plaintiff, 
vFC Beekman Associates, LLC, et al., defendants third-party plaintiffs-appellants; Gotham Safety Service Corp., third-party defendant- respondent.


Wilson, Elser, Moskowitz, Edelman & Dicker, LLP, White Plains, N.Y. (Rory L. Lubin and Donald G. Derrico of counsel), for defendants third-party plaintiffs-appellants.
Nicoletti Hornig & Sweeney, New York, N.Y. (Michael F. McGowan of counsel), for third-party defendant-respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendants third-party plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Kitzes, J.), entered April 29, 2013, as denied their cross motion for summary judgment on the issue of liability on their cause of action for common-law indemnification.
ORDERED that the order is affirmed insofar as appealed from, with costs.
Unless a trial court specifies otherwise, a party has 120 days after the filing of a note of issue to move for summary judgment, after which it may do so only with leave of court on good cause shown (see CPLR 3212[a]; Brill v City of New York, 2 NY3d 648, 652; Carrasco v Weissman, 120 AD3d 534, 536; Demacopoulos v City of New York, 73 AD3d 842). Here, the court set an earlier deadline. The appellants failed to establish good cause for not timely serving the papers in connection with their cross motion for summary judgment on the issue of liability on their third-party cause of action for common-law indemnification within the time limit set by the court (see Brill v City of New York, 2 NY3d at 652; Demacopoulos v City of New York, 73 AD3d at 842; Carrasco v Weissman, 120 AD3d at 536). Accordingly, the Supreme Court properly denied their cross motion as untimely.
In light of our determination, we do not consider the appellants' remaining contention.
RIVERA, J.P., CHAMBERS, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court